               Case 2:18-cv-00243-TSZ Document 268 Filed 02/06/19 Page 1 of 3


1

2
                                                              THE HONORABLE THOMAS S. ZILLY

3

4

5

6

7

8
                                  UNITED STATES DISTRICT COURT
9
                                 WESTERN DISTRICT OF WASHINGTON
10                                         AT SEATTLE

11       LVB-OGDEN MARKETING, LLC,
                                                               NO. 2:18-cv-00243-TSZ
12                                   Plaintiff,
         v.                                                  MOTION FOR RELIEF FROM COURT
13                                                           DEADLINE
         DAVID S. BINGHAM, SHARON
14       BINGHAM, CHRISTOPHER                                NOTE ON MOTION CALENDAR:
         BINGHAM, CHERISH BINGHAM,
15
         KELLY BINGHAM, BINGO                                February 15, 2019
16       INVESTMENTS, LLC, CCRB                              (Second Friday)
         ENTERPRISES, LLC, PARK PLACE
17       MOTORS, LTD., HYTECH POWER,
         INC., HENRY DEAN, as Trustee for the
18       SHARON GRAHAM BINGHAM 2007
         TRUST, and BGH HOLDINGS, LLC,
19
                                     Defendants.
20

21

22                                                INTRODUCTION

23            The current case schedule in this matter requires dispositive motions to be filed by

24   February 7, 2019. All parties have conferred and agreed to an extension of this deadline until
25   March 1, 2019, which will be after mediation. Defendants Henry W. Dean (in his individual


     MOTION FOR RELIEF FROM COURT DEADLINE - Page 1                          WESTERN WASHINGTON LAW
     No. 2:18-cv-00243 -TSZ                                                          GROUP, PLLC
                                                                                 7500 212th St SW, Suite 207
                                                                                    Edmonds, WA 98026
                                                                               425.728.7296 Fax 425.955.5300
              Case 2:18-cv-00243-TSZ Document 268 Filed 02/06/19 Page 2 of 3


1

2
     capacity) and BGH Holdings, LLC, therefore move the Court for an order extending the deadline

3    to file dispositive motions from February 7, 2019, to March 1, 2019. Additionally, all parties

4    have conferred and agreed that (1) the pending King County Sheriff's sale voluntarily continued

5    to a date not less than thirty (30) days from January 22, 2019, should be voluntarily continued

6    further, under the same terms as the continuance now in effect, to March 7, 2019; and (2) there
7
     shall be no execution on other assets until after March 7, 2019.
8
                                                  FACTS
9
            On August 29, 2018, this Court entered a Minute Order Setting Trial Date and Related
10
     Dates. [Dkt. No. 133]. Pursuant to this Minute Order, all dispositive motions must be filed by
11
     February 7, 2019.
12
            This case and C18-786-TSZ have been referred to the Hon. Judge Christopher Alston for
13

14
     settlement proceedings. [Dkt. Nos. 247 and 266] Mediation in this matter is set to take place on

15   February 26-27, 2019.

16          All parties have conferred via email on February 6, 2019, and agreed to an extension of

17   the deadline to file dispositive motions until March 1, 2019, which will be after mediation.

18          At a hearing on January 22, 2019, Defendants agreed to voluntarily continue the date of
19
     the pending King County Sheriff's sale to a date not less than thirty (30) days from January 22,
20
     2019. Minute Entry of January 22, 2019 [Dkt. No. 243]. The Court noted that by continuing the
21
     sale, Defendants would not waive any arguments related to jurisdiction or the Court's ability to
22
     enter a temporary restraining order or preliminary injunction. Id. Plaintiff agreed not to pursue
23
     execution during the same thirty-day period and to instruct the U.S. Marshall regarding the same.
24
     Id.
25


     MOTION FOR RELIEF FROM COURT DEADLINE - Page 2                          WESTERN WASHINGTON LAW
     No. 2:18-cv-00243 -TSZ                                                          GROUP, PLLC
                                                                                 7500 212th St SW, Suite 207
                                                                                    Edmonds, WA 98026
                                                                               425.728.7296 Fax 425.955.5300
              Case 2:18-cv-00243-TSZ Document 268 Filed 02/06/19 Page 3 of 3


1

2
            All parties have conferred via email on February 6, 2019, and agreed to a further

3    continuance of the pending King County Sheriff’s sale, under the same terms as above, until

4    March 7, 2019; and that there shall be no execution on other assets until after March 7, 2019.

5                              ARGUMENT AND LEGAL AUTHORITY
6           Fed. R. Civ. P. 1 provides that the Rules of Civil Procedure should be construed,
7
     administered, and employed by the court and the parties to secure the just, speedy, and
8
     inexpensive determination of every action and proceeding. Extending the deadline for dispositive
9
     motions until March 1, 2019, will give the parties the opportunity to conduct mediation and
10
     possibly resolve this case prior to having to expend the time and resources necessary to prepare
11
     dispositive motions.
12
                                              CONCLUSION
13

14
            For the reasons stated above, the Court should (1) continue the deadline to file dispositive

15   motions from February 7, 2019, to March 1, 2019; (2) enter an order noting that the parties have

16   voluntarily agreed to continue the date of the pending King County Sheriff's sale to March 7,

17   2019, under the same terms as the prior voluntary extension; and (3) enter an order noting that

18   the parties have agreed there shall be no execution on other assets until after March 7, 2019.
19
            DATED this 6th day of February, 2019.
20
                                           WESTERN WASHINGTON LAW GROUP, PLLC
21
                                           /s/ Robert J. Cadranell
22
                                           Dennis J. McGlothin, WSBA No. 28177
23                                         Robert J. Cadranell, WSBA No. 41773
                                           Attorneys for Defendants Henry W. Dean (in his individual
24                                         capacity) and BGH Holdings, LLC
25


     MOTION FOR RELIEF FROM COURT DEADLINE - Page 3                         WESTERN WASHINGTON LAW
     No. 2:18-cv-00243 -TSZ                                                         GROUP, PLLC
                                                                                7500 212th St SW, Suite 207
                                                                                   Edmonds, WA 98026
                                                                              425.728.7296 Fax 425.955.5300
